Appeal from a judgment of the County Court of Sara-toga County, rendered January 20, 1975, convicting defendant upon his plea of guilty to the crime of assault in the second degree in full satisfaction of a multi-count indictment. The defendant contends that there was a violation of his constitutional rights because he was throughout the proceedings represented by three different assigned attorneys. However, he concedes that the differing assignments occurred because, in each instance, he was dissatisfied with preceding counsel. The record discloses no violation of his constitutional rights and his appeal has no merit. Judgment affirmed. Herlihy, P. J., Sweeney, Main, Larkin and Reynolds, JJ., concur.